JOURNAL ENTRY AND OPINION
Relator, Sonya R. Jackson, has filed a petition for a writ of habeas corpus through which she seeks release from prison. Sua sponte, we dismiss the relator's petition for a writ of habeas corpus.
Initially, we find that the relator has failed to comply with the requirements of R.C. 2725.04(D), which mandates that a copy of the cause of detention be attached to the petition for habeas corpus. The petition for a writ of habeas corpus is thus fatally defective. Brown v. Rogers (1995), 72 Ohio St. 3d 339; Cornell v. Schotten 91994), 60 Ohio St. 3d 466; Bloss v. Rogers (1992), 65 Ohio St. 3d 145 . In addition, this court lacks jurisdiction to entertain the relator's claim since she is incarcerated at the Marysville Correctional Institution, Marysville, Ohio, and is not in the custody of any authority located within Cuyahoga County. See R.C.2725.03; Bridges v. McMackin 91989), 44 Ohio St. 3d 135; State ex rel. Dixon v. Gold (1991), 76 Ohio App. 3d 518.
Accordingly, we sua sponte dismiss the relator's petition for a writ of habeas corpus. Clerk to serve notice of this judgment to all partes as provided in Civ.R. 58(B). Costs waived.
  __________________________ TIMOTHY E. McMONAGLE, P.J.